—In an action to recover damages for trespass, the plaintiff appeals from an order of the Supreme Court, Kings County (Held, J.), dated August 4, 1999, which denied her motion to compel the defendant and a nonparty witness to submit to an examination before trial.
Ordered that the order is affirmed, with costs.
The plaintiff failed to give notice requesting an oral examination of the defendant and the nonparty witness. Accordingly, the plaintiffs motion to compel the defendant and the nonparty witness to submit to an examination was premature and the Supreme Court properly denied it (see, CPLR 3107, 3124). Thompson, J. P., Sullivan, Krausman and Florio, JJ., concur.